Seventh EU programme for research, technological development and demonstration (debate)
Τhe next item is the report by Mr Audy, on behalf of the Committee on Industry, Research and Energy, on the mid-term review of the Seventh Framework Programme of the European Union for research, technological development and demonstration activities (Α7-0160/2011).
Madam President, Mrs Geoghegan-Quinn, ladies and gentlemen, we are gathered here to evaluate the Seventh Framework Programme for research (2007-2013), which has a budget of EUR 51 billion. It is the biggest programme in the world, and this amount should be compared to the EUR 17 billion for the 2000-2006 programme, which covered five years, whereas this one covers seven.
The negotiations on the Seventh Framework Programme took place in 2006 and cover - I repeat - the period 2007-2013. Following those negotiations, we now have three new elements, which require us to turn our attention to the evaluation of the programme.
Firstly, the European Union is getting over the failure of the Lisbon strategy, which was devised by the European Council in 2000 with a view to making the European Union the world's knowledge-based economy by 2010. We now have the Europe 2020 strategy. The second new element: the failure of the constitutional treaty. Today, the Treaty of Lisbon is in force and brings with it new powers. The third new element: the financial crisis that reached us from the United States in 2008.
In view of those three new elements, we must give thought to the years 2011-2013. We are living in extremely fragile post-crisis years and, in these times of scarce public resources, the sums at stake are substantial. EUR 26 billion has been programmed for the first three years. We have EUR 28.5 billion left to programme in 2011, 2012 and 2013. We must therefore think carefully about the messages that we want to send to the European Commission so that it adapts its research policy to the major challenges of the day.
Other speakers will expand on what I have said, but I should like to emphasise two points: the first is simplification and the second is the response to the major challenges we face.
As regards simplification, my colleague, Mrs Carvalho, is going to discuss in detail her excellent report and, Commissioner, we welcome the Commission decision of 24 January 2011 on the creation of the Unique Registration Facility, but we must go further. We need to simplify the future and put the past behind us. You are well acquainted with all these issues as a former Member of the European Court of Auditors. The three-year reform of the Financial Regulation will enable us to establish the legal basis for this simplification, but I do not think that tinkering with the tolerable risk of error is the right way to go. We need to simplify our regulations, and it is through simplification that we will reduce the number of errors.
In the event of a disagreement between the Commission's auditors and the bodies being audited, I propose that the option of conducting independent counter audits be permitted, and that a mediator be allowed to intervene so that we do not have to ask the Court of Justice to settle any disputes that may arise between the audited bodies and the Commission. We really must settle this issue, Commissioner.
Next, we have the major challenges. We must involve the industrial sector more in this Europe 2020 industrial policy, particularly with the European patent, and we must increase the participation of SMEs - small and medium-sized enterprises - and women. Infrastructure should be cofinanced by the framework programme, the European Investment Bank, the Structural Funds and national policies. We must encourage excellence as well as ensure a harmonious distribution of research infrastructure throughout the European Union. We do not know today which countries will be awarded the Nobel prizes in five years' time. We must also honour our international commitments, such as ITER.
Lastly, for the future, we propose in this report to double the amount of research funding in order to create this European research area, with the help of the European Research Council. This is the key to the growth we need in order to fund our social ambitions and honour our environmental commitments.
Member of the Commission. - Madam President, honourable Members, I would like to thank you for this opportunity to address all of you before the final vote on the FP7 interim evaluation report in plenary tomorrow morning. The implementation of the Seventh Framework Programme and, in turn, the progression towards what is proposed as a common strategic framework for research and innovation, is marked by a long series of individual, but nonetheless significant, steps. I believe that this debate today marks one of those significant steps.
Leading up to the discussions today are the months of painstaking work by Mr Audy, the shadow rapporteurs, the other members of the Committee on Industry, Research and Energy, as well as the members of the Committee on Budgets. Evaluation is nothing if the results are not presented, discussed, questioned, and indeed either accepted or sometimes rejected, by the very stakeholders that it aims to serve, and, of course, Parliament plays a vital role in this process, not only bringing to bear a broad cross-section of experience from political and public life but, just as importantly, from the many fields of deep knowledge held by Members.
Let me make a few brief introductory remarks on the report itself. First, this is a rich and comprehensive report that deals in a constructive way with the key issues raised in the FP7 interim evaluation. It is most encouraging to see that the interim evaluation report triggered very substantive responses from the institutions and that these responses, although putting the emphasis sometimes on different issues, basically agree with the main findings and recommendations made by the independent evaluation experts.
The Commission is pleased to see that the quality of this evaluation work is acknowledged by Parliament. The Commission notes that the main points raised in the present report coincide with the key issues addressed in the Commission's response to the evaluation report. Even though there might not be full agreement on every detail, it is important to note that there exists a core common understanding on the big ticketed items, notably, the need for a comprehensive strategy to boost research and innovation in the context of the Europe 2020 strategy, the need to make the programme more accessible to the wide range of possible contributors throughout Europe, and the need to further simplify procedures to allow all participants to focus on creativity rather than bureaucracy.
The Commission underlines its intention to take concrete measures in the remaining years of the FP7 to implement a maximum number of the concise suggestions made by the evaluators. As an example, as Mr Audy reminded us, we have already implemented three concrete simplification measures for FP7: more use of average personnel costs, easier procedures for owner-managers of SMEs, and a clearing committee to ensure a common interpretation of the rules.
At the same time, the recommendations and views expressed in this interim evaluation are, of course, of paramount importance for the preparation of future activities in the field of research and innovation. This will include the necessary quantum leap in simplification, which will be made possible by a common strategic framework, new rules for participation and - with your help - a revised user-friendly Financial Regulation.
The Commission looks forward to continuing this debate through the forthcoming discussions. Against this background, your comments today and the questions that you raise will help to sharpen our understanding still further.
Madam President, I would like to thank our wonderful Commissioner for her strong commitment to research, and I would also like to thank the rapporteur. I have the privilege of acting as rapporteur for the Committee on Budgets on matters relating to research and I have a few brief comments from our committee.
I would like to start with a point of criticism, and that is that it would be good if evaluations of this kind could arrive in good time. That would make our work easier, but in all other respects, the evaluation is a good one. The Committee on Budgets thinks it is important in future to strengthen the link between research and industry in a better way so as to actually utilise the potential of new innovations and ideas in practice.
We would also like to emphasise the fact that we need to have the courage to take risks. Without risks, we will not achieve the good results that we want. Something else that the Commissioner herself mentioned was the question of simplifying the processes and cutting back on existing bureaucracy. That is extremely important. Last but not least, I would like to remind you that we need to be able to implement the Europe 2020 strategy within the Seventh Framework Programme for research; we cannot wait until the next one.
Madam President, let me begin by congratulating the rapporteur on an excellent report and also for the way in which he conducted the work. The current framework programme is strategically important for competitiveness and employability within Europe. Of its funding, 50% is yet to be spent. As such, the mid-term review of the current framework programme is crucial so that throughout the second half of its existence, it can contribute effectively to the European economy's recovery.
In terms of the principal recommendations for the review, I would like to highlight the importance of simplifying access to funds, and adapting thematic priorities and the suitability of rules to new challenges. Simplifying access to research funds will allow the rules and processes to be made simpler, clearer and more transparent. As such, any recommendations in the report which concern simplification but do not require the financial regulations to be revised should still be included in the Seventh Framework Programme. I would like to congratulate the Commission on the measures which have already been implemented.
Secondly, I would like to highlight the need for greater emphasis to be placed on thematic areas crucial for the future of Europe, such as energy security, the environment and health care.
Thirdly, the adaptation of rules for participating in new challenges will enable, for instance, greater participation by small and medium-sized enterprises (SMEs), and by young researchers in research projects.
Finally, I welcome the guidelines for the next framework programme. I would particularly stress the recommendation to substantially increase the budget for science and innovation in the EU's next financial framework. Only in this way will Europe become more competitive and prosperous.
Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank Mr Audy for his excellent cooperation on the review of the framework programme for research. The EU is facing a huge challenge, which is coming from the likes of China, India and Brazil. These countries are experiencing massive economic development. We therefore need to be even better at creating growth and jobs through research and innovation - otherwise the EU will be left out of the knowledge race.
The Seventh Framework Programme has been successful, but there is room for improvement. I have three priorities when we negotiate the Eighth Framework Programme. We must simplify the application and reporting procedures. We simply have to deal with the bureaucracy. Secondly, we must have the courage to aim for freedom and flexibility. Researchers themselves must have the freedom to select the most important areas of research, and, in particular, the programme must be flexible enough to be able to deal with the challenges of tomorrow. That will create better results. We must also become better at being able to work and think in an interdisciplinary manner.
Madam President, the Seventh Framework Programme for research is the largest research programme in the world: it has a budget of EUR 54.6 billion for the current period 2007-2013 and has funded over 9 000 projects to date. The question is whether its results are worthy of this major investment.
Judging from the previous speeches, I think that to ask the question is partly to answer it. Europe is struggling to do as well as it might, and we know the main reasons for this, as they have been pointed out: there is, broadly speaking, a North-South divide in Europe where research and development are concerned; Europe is also lagging behind in terms of research and development spending by businesses; and researchers and SMEs have difficulty in accessing the various programmes, as our rapporteur mentioned.
There is room for optimism, and fortunately so, because the Council, Parliament and the Commission are fully in agreement on this issue and are aware of this need to shift the focus of European research and innovation on to the major social and economic challenges that exist. I am, of course, thinking of climate change - an issue already discussed - but I am also thinking of energy security, the post-Fukushima period, which will have to be managed, and food safety, rocked by the E. Coli bacterium.
It is also vital to avoid doing too much at once - in this respect, I obviously share Mr Audy's desire to set clearly defined priorities for the Europe of research. That is the idea expressed in paragraph 9 of the report. Europe must give itself the means to achieve specific major objectives. The rapporteur also mentioned the EUR 28 billion still to be spread over the remaining three years.
Since we are talking about specific priorities and areas, I shall conclude by specifically mentioning one such area - nanotechnologies - in which I believe more investment is needed, given the many sectors in which they can potentially be used: medicine, agri-food production, electronics, new materials and new energies. Yes, it is up to our experts to start this revolution, but the European Union - I am about to finish - must take the lead and conquer this territory of the infinitely small.
on behalf of the ECR Group. - Madam President, research and innovation are key to delivering growth and to meeting our biggest challenges. I have seen much excellent research funded by European grants, both in collaborative projects with industry and across borders, and in individual grants to expert scientists.
However, Europe's framework programme has a reputation for being the most bureaucratic in the world. Commissioner, I still think you can do more for simplification. Money is tight and funds must get rapidly to the scientists in the lab, and not just to those who fill in the forms and check the accounts.
Not every bid can be financed, and in the world of research, added value is, of course, difficult to measure, but I do not believe that a common European system for evaluating performance is the only way forward. We need scientists who compete with the best in the world and they should be evaluated on the world stage. We also must not compromise that principle of excellence. The European Research Council, for example, has done much to support individual scientists. If their mandate is changed to support team-based projects, this must not be to the detriment of supporting individuals of excellence.
I would like to see more money for research but there is no bottomless bank account. I, and my group, cannot support doubling the EU budget in one area without a commitment to showing where that money can come from elsewhere. We would instead like to see public money work more intelligently, both alongside private investment and through better public procurement.
Madam President, first and foremost, I would like to begin by thanking Mr Audy for the work he has done and for the excellent way he has collaborated with all of us, in all the groups, and for the openness that he has shown throughout the process.
I think that the review of this Seventh Framework Programme is absolutely crucial. I cannot stress enough the importance of issues like transparency, simplification and redistribution, which are essential, and are clearly outlined in this report and in the positions Parliament has been adopting.
I think research and innovation are fundamental contributions to a fairer, more redistributive and more sustainable development model, so we cannot let some factors fall by the wayside. Since many have already been mentioned here, I will mention factors that are often forgotten.
Firstly, the review has made clear that the distribution of research funds continues to be too concentrated, and we cannot afford to lose sight of this. Some countries, research units and centres, and large industries are able to access research funds far more easily than others. We cannot agree with this model. We have to achieve an increase in participation by the new Member States and the countries of the south, which, incidentally, happen to have the greatest need for access to funding.
Secondly, I believe that the participation of actual participants and civil society organisations should also be increased. Small and medium-sized enterprises (SMEs) continue to present an important challenge.
Thirdly, a note on the precariousness of research work: research that is high quality or excellent will not be possible if we continue to allow researchers in certain parts of Europe to be subjected to working conditions which are not worthy of that name. That said, I would, above all, like to express my thanks for the work that has been done. I think this is an important step for Parliament.
on behalf of the EFD Group. - Madam President, I would like to thank Mr Audy for his excellent report. The FP7 is one of the largest research programmes in the world, and it is good for us to do the mid-term evaluation.
First of all, I am delighted to see that there is a unanimous call for simplification measures for our rules on financing methods. Secondly, it is important that we focus on the inadequate participation of SMEs in the programme and that we call for measures to improve this, especially since future growth and job creation in the EU depend on them. Thirdly, I strongly support the Marie Curie Actions. I would also like to add that it would be vital in the medium term to develop a mechanism to evaluate and assess the progress and the measurable impact of innovation policies and programmes in the EU.
To conclude, I must say that the level of financing of FP7 must be maintained, as we realise that investing in R&D is key to achieving the objectives of the Europe 2020 strategy.
(DE) Madam President, Commissioner, ladies and gentlemen, firstly, I would like to thank Mr Audy and all my fellow Members who have worked on this. A review of this kind is, of course, an important prerequisite for the conclusions that we then need to draw. We would surely all agree that the question of investment in research is central to the future of Europe. However, whether we then have the courage to draw the right conclusions from this remains to be seen when we go into the next round. Do we have the courage to ensure that we do, and will we manage to make adequate financial resources available? Everyone says that we will, but it will be difficult. How will we manage to use the existing resources more efficiently? I am very grateful for the fact that, in this debate, we have attached a great deal of importance to the question of simplification, including in connection with Mrs Carvalho's report. How are we going to do things more simply, faster and more effectively, and how are we going to achieve better results with the existing resources? Alongside the question of adequate funding, that is another key issue.
Thirdly, we must ensure - and in this regard I would contradict some of my fellow Members - that we do not distribute the funds according to the principle that 'everyone should get a bit'. That is not the principle we should use for research funds. Research funds can only be allocated according to the principle of excellence. The result - regrettably - is that the funds are not distributed equally to all Member States. That means that we face an enormous task, namely that of ensuring that improvements are made in precisely those Member States that do not yet meet the excellence criteria. For this, we clearly need other instruments, because this issue has not yet been resolved. In future, we will need an array of instruments, not to ensure that the funds are evenly distributed, but so that other funds with other instruments are used in order to place the emphasis on particular aspects.
Last but not least, we must fund fewer projects. We cannot avoid taking a decision as regards which elementary aspects we want to focus on. If everyone introduces a new subject, it will not benefit research funding in the long run. We need to have the courage to look and see what is particularly good and what, in particular, we want to continue to fund.
(ES) Madam President, Commissioner, to what extent have the weaknesses detected in our R&D system become strengths with the Seventh Framework Programme?
There was a need to stimulate basic research and the European Research Council was fittingly created, which will be required to perform better at combining excellence and cohesion in the future. There was a need for more researchers and the Marie Curie Actions were introduced, which still require an even greater effort. A greater degree of participation was sought by small and medium-sized enterprises (SMEs), and we have successfully attained a figure close to 15%, which could be further improved with increased simplification. There was also a need for more funding, particularly private funding, which still remains a weakness, not only due to the crisis, but because certain instruments such as Joint Technological Initiatives (JTIs) frankly leave room for improvement.
Nonetheless, Mr Audy, I have no doubt that, thanks to the lessons learnt in this mid-term review, the framework programme will reach an even greater degree of excellence. Congratulations on your report.
Madam President, first of all, I would like to thank the experts from the Commission and the rapporteur, Mr Audy, for their work.
This mid-term retrospection is crucial. The EU has a lack of reactivity, which has prevented it from achieving the Lisbon strategy targets. Nevertheless, in terms of research and innovation, there are a few points where the EU still has the leadership and can be proud.
The EU faces many challenges that are not necessarily faced by its competitors, yet it manages to stay in the competition. I am referring to the lack of natural presence of energy sources on European soil, which is definitely an obstacle to development and innovation. I am also referring to the ageing of the European population, which is another challenge which characterises the EU. But in spite of this, the EU has the most ambitious and the most binding regulations in terms of environmental protection. It also has the highest social standards and respects workers at work.
I think we can be proud of this fact. We live on a continent where certain values are still a core concern and are not too greatly affected by globalisation. In my opinion, you could not become the most sustainable knowledge-based economy in the world without having respect for the values which characterise European society. I believe this will pay dividends in the future.
(PL) Madam President, an increase in innovation in the European Union is one of the key elements of economic development, especially in times of crisis. The rapporteur correctly placed great emphasis on this aspect. Unfortunately, it seems to me that some key questions were presented in too general a manner. First of all, however, it is worth mentioning the relatively small amount of money earmarked for innovation in the new EU Member States. You could almost say that the huge difference and disproportion between the countries of the old Union and the new EU Member States are striking in this instance. This was mentioned in merely one sentence in the report. Their modest participation is negatively perceived, and has a negative impact on the sustainable development of the Union, as well as on its cohesion.
It is worth mentioning here that in spite of the EUR 86 billion earmarked for research during the funding period 2007-2013, there is no sign of any change in this state of affairs, so the funds awarded under the Cohesion Fund for innovation in the next financial perspective should take greater account of the factor of balanced management of funds for the old and the new EU Member States. After all, this innovation represents an opportunity for these new European countries, and their science and new technologies should also be developed for the general good of Europe, in a cohesive way.
It should also be stressed that research funding problems primarily affect small and medium-sized enterprises. In view of the tightening of monetary policy due to the financial and economic crisis, loans, which are essential for long-term investments linked to innovation, are being restricted. This state of affairs must be taken into account in order to make it easier for small and medium-sized enterprises to be awarded loans for such purposes. It is also worth mentioning that administrative procedures in this regard need to be simplified.
(IT) Madam President, I, too, should like to thank Mr Audy and the entire Committee on Industry, Research and Energy for the excellent work they have carried out and for the useful debate that has developed around this incredibly important topic.
I think that there is just one point that has not yet been made here today and that is the need to acknowledge that Europe is now some way behind in terms of research and innovation.
We are quick to boast of the results we have achieved but we would do equally well to recognise that, in some areas, we are lagging behind not only our traditional competitor, the United States, but also very strong competitors such as China and other countries.
I therefore think that if Europe does not want to fall in on itself and die, it must decide to invest more heavily in research and innovation. This is not, however, a decision that we need to make this evening during this debate but rather in the context of a broader debate that relates to the financial perspective and the whole question of how to use the resources that we have at our disposal. In short, this is definitely the number one issue!
That said, I believe that the issues addressed by Mr Audy and Mrs Carvalho - on which I will focus in other speeches - are all worthy of note. They cover simplification, the need to coordinate funding, the attempt to develop Europe 2020, excellence and innovation, while reflecting the fact that there are two main strands to all this: the first is small and medium-sized enterprises, the beating heart of Europe, where we must promote innovation and promote it through simplification; and the second is large research centres, which we really ought to have more of.
(FR) Madam President, Commissioner, ladies and gentlemen, this very fine report by our fellow Member, Mr Audy, summarises all our discussions with the operators in the sector. I am not going to go over their assessment of our Seventh Framework Programme: that it is indispensable but too complicated and too bureaucratic.
I would just like to emphasise two points. Firstly, innovation. Parliament has pledged to promote it, but it must not do so at the expense of fundamental research. As we well know, the main result of research is knowledge, followed by the opportunity to enhance that result in the economic sector, or indeed the industrial sector. A clear distinction must be made, then, between the manipulation and the enhancement of fundamental research.
Secondly, financing. We all agree that the budget should match our ambitions. I would go so far as to say that, on this issue, we should be innovative by being consistent. It is pointless bringing in more instruments; let us make the existing ones more effective. In this respect, the risk-sharing finance facility is a real success, but it must take a more inclusive approach to SMEs and research infrastructure. I therefore call on the Commission to do everything in its power to solve the disputes as quickly as possible and to take into account the courses of action proposed in this report.
(SL) Madam President, the Seventh Framework Programme came into force in 2007 after enlargement of the EU by 12 new Member States. Obviously, these two major enlargements have increased diversity in the European Union.
This is where the question arises: does the Seventh Framework Programme adequately take into account that diversity, i.e. has it been designed so as to promote research excellence uniformly throughout the European Union. The review has identified certain patterns, of which I note two in particular.
Firstly, uneven geographical participation and poor participation in projects by researchers from certain parts of the Union, especially those from the less developed regions and from the countries which joined the EU in 2004 or later.
Secondly, researchers from the smaller Member States are very poorly represented as project coordinators. The explanation I have so far been given for this situation is that research excellence is the main criterion for selection to the Seventh Framework Programme. This leads to the conclusion that the quality of research in the regions which are very poorly represented in the projects is low.
You could wonder, though, if that actually is the real reason. Such pronouncements should not be made arbitrarily. I therefore call on the Commission to look into the causes of this rather uneven geographical distribution of projects and coordinators.
After all, it is in the interests of the Member States which are lagging behind EU research excellence to take advantage of resources from the European Structural Funds to strengthen their scientific and research sectors. This opportunity should also be available in the next financial perspective.
However, structural funds should be used only within the Member States to which they have been allocated. The idea that such funds should flow from the less developed countries to the more developed ones in order for the latter to build their research infrastructure, for example, is unacceptable, because the gap between regions would only increase. I hope that the Commission will be able to dispel doubts with regard to equal opportunities for researchers and coordinators from various regions and countries of the Union, provided, obviously, that they meet the scientific excellence requirement.
(PT) Madam President, I would like to begin by congratulating Mr Audy on his excellent report. Although it was overdue, the mid-term review pointed out the most critical aspects of the Seventh Framework Programme: its excessive bureaucracy, industry's lack of interest, the sheer number and complexity of its new instruments, and the slow pace of payments. There is also an increased risk of large transfers of funds from the current framework programme to large-scale programmes which offer questionable added value. However, the report was also able to point to positive elements, such as stronger international cooperation between scientific groups working on common projects, certain success stories, like the European Research Council, and a better gender balance.
There are certain elements that need to be prioritised: firstly, the simplification of the programme, and secondly, the promotion of scientific excellence, not only in some countries but throughout Europe, a stronger connection between the framework programme and innovation, and with instruments directed at small and medium-sized enterprises (SMEs) and entrepreneurship. The Eurostar programme is the most successful example of this and should be developed further.
(DE) Madam President, what we need to do, quite simply, is to strengthen the research community and thus the economic power of Europe amidst international competition. We therefore need to examine what own resources could be available to us in the Eighth Framework Programme for research. I would like to call on the Commissioner to make use of the revenue generated through the emissions trading system in order to actually resolve the CO2 problem. That would be a significant starting point.
We would have tens of billions of euro available to us that we could use for the 'intelligent energy' programme, for our wide range of battery platforms, and for the many ways of providing ourselves with a sustainable environment. That could be discussed with Commissioner Lewandowski and, of course, with the finance ministers.
We also need to enhance the Competition and Innovation Programme (CIP). I believe that, in the CIP in particular, information and communications technology should be used to provide the necessary equipment and hardware to allow researchers to communicate faster, better and more efficiently using the latest technology. Integrating optical fibre connections in satellite equipment and forming corresponding clusters would be a sensational undertaking, as would the establishment of the European Institute for Technology.
In this regard, we simply need to introduce the content of the research carried out in the Seventh Framework Programme for research and the CIP and the various other programmes to our educational establishments, namely, to professors, teachers and nursery school teachers. We quite simply need pupils and students to have access to the most up-to-date knowledge of our time.
Last but not least, the European Research Council does an excellent job, and the work that it funds should be made widely available to the public as quickly as possible. I would like to expressly thank Mr Audy once again for supporting small and medium-sized enterprises, and as Mr Correia De Campos also said, the 'Eurostars' programme could become one of the major projects of the future.
(RO) Madam President, first of all, I, too, need to congratulate Mr Audy for all his efforts on this report. Our capacity to unite and coordinate our efforts on research determines our economic competitiveness. I support the idea that better coordination, coherence and synergy between the Seventh Framework Programme and the Structural and Cohesion Funds may also improve the participation of currently under-represented Member States. Collaborative transnational research must remain a priority. Member States must cooperate rather than compete with each other. The success rate, which has been modest so far, can be improved by simplifying administrative and financial regulations.
To conclude in English: earlier this year, Commissioner Quinn stated that 'we need to send red tape to the shredder. We need simple and clear rules, consistently and rigorously applied'. Today I ask you, Commissioner, to help us to move from words to action. Thank you.
(NL) Madam President, Commissioner, rapporteur, sometimes it is good to take a look back, especially in the midst of a period like this one, and just before establishing the financial framework and the legislative programme of this House.
What becomes clear is that scientific research in Europe is top quality. The problem is how to turn that research into products and how to organise the whole chain. Clearly, there is not all that much sense in us generating very large numbers of patents that are sold all over the world if the resultant added value then ends up in other parts of the world. Thus, we need to capture the interest of our people and get them involved in such a way - we need to train them in such a way - that the whole process takes place here.
I have a second comment to make. This is all about excellence, but excellence must stand on its own two feet rather than simply being free floating intelligence. Excellence must take root in the regions and the cities. It must not be allowed to be the case that this high degree of added value is only found in the metropolitan regions. As Parliament, it is our job to bring about the combination of what the research produces and what can be done with that in terms of innovation. You have formulated your own Innovation Union, with very good initiatives, and then there are also the various other funds, such as the structural funds, for example, which we can use for this purpose. Over the coming years, we need to make use of the conditionality. In this sense, we need to also ensure that regions that are lagging a little behind invest in specialisation. This can also take place with the Member States' own money, not just through European funding. In that way, you create a common agenda, and instruments such as joint programming are also of great importance in this regard.
I have two more brief points to make. First of all, we need to persist with facilities that bear risks. This initiative, the European Investment Bank's risk-sharing finance facility, has worked exceedingly well. Secondly, Mrs Carvalho, of course, you have done very well. There is less red tape. Now let go of the reins on these joint technology initiatives (JTIs), where industry plays a 50% role, yet we carry on as if they were public sector organisations! That simply cannot work.
You have my thanks for this interim report. It is very important, and when the new regulations are laid down, we will translate it into new prospects.
(PL) Madam President, I would like to thank the rapporteur for the work he has done. The most important issue which I would like to highlight is the simplification of current rules and procedures for programmes supporting research and innovation activities, and the need to identify the reasons for the under-representation of the new EU Member States. A future framework programme must meet current needs in such a way that each country is able to develop a research area, research activities and innovation with the help of common financial instruments, which, if they are well managed, would make it possible for measures to be focused on social and market needs.
Making it possible for associations, for enterprises, especially micro-enterprises in the form of clusters, and for national or regional networks of technological platforms to participate in a future framework programme is an essential task. At the same time, I would like to stress that maintaining the diversity of the European Union's regions in the field of innovation requires particular attention to be paid to the formulation of a common strategic financial framework for scientific research and innovation.
It is also worth paying attention to the synergy of actions taken at European, national and regional level, with the additional introduction of common administrative and financial regulations, and a compulsory harmonisation of rules and conditions governing participation in various programmes, creating a common and transparent system. I hope that the conclusions drawn during the evaluation process for the Seventh Framework Programme will form the basis for further work on the next one, the Eighth.
Madam President, first of all, I would like to congratulate the rapporteur for his eminent report on this mid-term review. I think there are three things that should be underlined.
The first point is simplification - less bureaucracy - and we stated that when we started the Seventh Framework Programme. It did become less bureaucratic, and I think researchers and others dealing with these projects are aware of that, but there is much more to do. And I think that in some ways, we can put greater trust in the universities that have existed for centuries. They will not run away with the money.
The second point is excellence. The whole value of our joint and common effort is that we are trying to add a special European value, providing excellence. We have all the Member States financing their research and science and we also have, as has been mentioned, the Structural Funds. With regard to this framework programme, if we do not aim for excellence, we will lose the competitive edge that we need to have in the future.
The third point is mobility. I think one of the striking things we have experienced is that the mobility we can achieve via the framework programme is creating the special climate and the special preconditions for excellence. And I am happy that the rapporteur has made the proposal for a research voucher, trying to secure that we have a spontaneous process for excellence between researchers in Europe by creating and increasing their mobility.
So once again, my thanks to the rapporteur.
(GA) Madam President, we are not often unanimous on a subject in this Chamber and it was clear today that the Commission and the various Members of Parliament were unanimous on this subject and especially on how we should move forward. Great praise is due to the rapporteur, Mr Audy. As the Commissioner said, 'He brought forward a rich and comprehensive report'.
He brought forward a rich and comprehensive report and I am delighted that the emphasis has been on a few simple things. The first one is simple itself: simplification. The need for simplification is absolutely vital. I was pleased to hear the Commissioner saying that we are moving to a user-friendly financial regulation. We have got to simplify, trust the researchers and ensure that we have the very best researchers. If we have that, then we will get results.
Finally, we have failed with the Lisbon strategy. This situation cannot be repeated. It is through research, demonstration and delivery that we can achieve the competitiveness that Europe so badly needs.
(RO) Madam President, in the current climate, and with a view to meeting the EU 2020 objectives, the Seventh Framework Programme needs to respond to the current challenges. Making it simpler for SMEs to access funding affords them an opportunity to develop new types of services and products. The level of financial contribution, the documentation which needs to be produced, the provision of access to information and specialist advice must be realistic because, otherwise, we will not be able to create the framework facilitating SMEs' access to this programme, regardless of the objectives.
I also think it is vital that greater importance is attached to the development of research at regional level by encouraging multi-level partnerships and supporting the drafting of methodological guides or guidelines for this purpose. We cannot meet objectives without clearly establishing the procedures and encouraging or supporting the development of useful tools.
Madam President, I, too, would like to thank the rapporteur and the Commissioner. As they both said, research and innovation is important for the future of the European economy. I certainly know that there are many universities in Wales, for example, which will take advantage of European funding. Therefore, I think that it is important that we all support adequate funding for research and innovation in the EU budget; we should not say we support it in this meeting and vote against it in the budget meetings.
On the key issues raised this afternoon, of course we would all support simplification, such as a common set of rules. I am aware, however, of some concerns about always using flat rates and lump sums, so I believe we should be looking for some flexibility and discretion in those areas.
I would also argue that we should focus on performance. But while performance is important, research and innovation does mean we also have to accept some risk- taking as well, and we cannot rule that out. Finally, I would also support the proposal to create better links between universities and businesses so that we can take advantage of all the research and development undertaken.
(RO) Madam President, competitiveness is not an option for the European Union. The European Union must be globally competitive, which is why we need to invest in research and innovation.
Unfortunately, the beneficiaries of the research programmes use a number of national and EU sources of funding. However, all these sources of funding very often have different procedures and rules, which makes it difficult to access EU funds and complicates matters for the beneficiaries, given the different rules which need to be learnt. We also think that research and innovation in the European Union can only be developed by cutting red tape, simplifying and converging procedures, developing applied research and making it easier for small and medium-sized enterprises to access funding. We deplore the fact that, due to the economic and financial crisis, Member States have reduced their education and research budgets and we call on them to invest in education as a priority during this crisis period, as the quality of research and innovation also depends on this.
I wish to thank the rapporteur, Mr Audy, for accepting the amendment I tabled asking the Commission to introduce more money in the Seventh Framework Programme for research into, and development of, GNSS applications and services.
Madam President, I believe that this report will have broad agreement across all groups in Parliament. The key element of this report is that the Union must stay at the forefront in the area of research, innovation and science. This is important because without research, we cannot become the innovators of tomorrow. We need research if we are to create jobs, and we need research, of course, to maintain employment in the EU and to remain competitive against the emerging economies. We also need the public sector and, indeed, the private sector, which I believe is the engine of growth in the economy, to work together in a spirit of partnership.
Efforts to encourage greater participation by SMEs must also be encouraged at the highest level and we must ensure that bureaucracy is kept to the minimum. The EU Heads of State or Government endorsed the 'Innovation Union' flagship initiative when they met on 4 February, but endorsement is not sufficient. Now we need action, and I know full well that Commissioner Geoghegan-Quinn is a Commissioner of action and will follow through. Research and innovation are the key tools. They are the tools at our disposal to help Europe through the economic crisis that we currently face.
(DE) Madam President, the review of the Seventh Framework Programme for research and technological development (FP7) should be based on the advantages and disadvantages that the projects bring for citizens. I am thinking, for example, of the INDECT project, which was funded by the FP7. The intended benefit of combating terrorism has to be weighed against citizens' freedom and data protection.
With any project, we must therefore ask the question: who will profit from it and whose rights will be inadmissibly curtailed? That also applies to the funding of research in the field of genetic engineering. The ones who profit from this are the large food manufacturers, the lobbyists, but certainly not our citizens. Yes, we must invest to a greater extent in research and development, but we also need better evaluation of the projects, which, at the end of day, are funded by taxpayers.
Madam President, thank you to the rapporteur for this report and my thanks also to the Commissioner who recently paid a visit to my constituency of Northern Ireland, where I know she saw some excellent examples of research and innovation.
The Northern Ireland economy is a small and medium-sized enterprise economy - 97% of all businesses can be classified in this way - yet it is an economy that lags behind other regions of the United Kingdom and Europe in drawing down money from the framework programme. Bureaucracy is cited as the main difficulty and many small businesses are simply more concerned about keeping open the door than they are about the long-term benefits of the research and innovation programme.
I believe that the example shown by the aerospace industry in Northern Ireland is a significant one - larger companies mentoring and helping smaller companies to actually access the programme - and I would use this opportunity to call upon the Commissioner to provide us with radical and new ways for small and medium-sized enterprises to benefit from this very important programme.
(DE) Madam President, the Seventh Framework Programme for research is not just about research in general; it is also about a specific field of research that ought to be of particular concern to all of us following the Fukushima disaster. It is also about funds from the Euratom programme.
As we all know, it is the nuclear lobby that has succeeded in recent years in promoting nuclear power as a climate-friendly alternative. It is particularly strong in some EU Member States. We are also well aware that some Member States have gone in for nuclear power in such a way that it would not be easy for them to switch to alternatives. What is the use of productive reactors if they buckle under water masses or in the event of earthquakes? What is the use of the most productive nuclear power station if a minor fault is enough to make not only the immediate surroundings, but the whole region uninhabitable for decades? It is therefore important for us to focus more strongly on nuclear safety and to push ahead with the development of alternatives.
Now that the Euratom research programme is shortly to be extended to 2012 and 2013, Fukushima ought to be taken as an opportunity for a rethink.
(PL) Madam President, listening to today's debate on the Seventh Framework Programme, I would like to take the opportunity to draw your attention to the preparations for the following programme, the Eighth Framework Programme. We already have a Green Paper about it which barely mentions the need for research in other areas, such as fisheries. Unfortunately, direct funding of research in this sector is developing in a very worrying direction. We started off with resources which gradually decreased in subsequent programmes, and these radical cuts led to the Seventh FP totally excluding marine research as a specific funding target.
In the next framework programme, this situation must change so that we will be able to fulfil the aims of the reformed common fisheries policy. The fisheries sector is facing many problems, so research and scientific support work are powerful tools for the further sustainable development of this sector. This is why it is so important to allocate appropriate funding for this aim. Thank you.
Madam President, I am very grateful for the valuable debate we have had here this evening and I would like to thank all the Members who participated in that valuable debate.
I will work closely with this House as we move forward and build a future programme for research and innovation with a genuine European added value.
By the end of the year - on 30 November in fact - we will put on the table our proposals for future funding programmes for research and innovation within the common strategic framework. We have already set out some ideas in our Green Paper about how to achieve this by bringing together the different instruments at EU level under a single umbrella. We can support the whole innovation chain, all the way from the basic research to market deployment. In this way, I believe, we will get the maximum impact from our investments.
I look forward very much to hearing the outcome of your debates on our Green Paper, which I understand will be adopted in late summer. I can assure you that the enriching inputs given by the Carvalho, Merkies, Audy and Matias reports will be duly taken into account when preparing the legislative proposals.
Finally, let me recall that on 10 June, we will organise the wrap-up event of the Green Paper consultation to which several Members of this Parliament have been invited, some of you as speakers. I would like to inform the Members of the House that more than 1 300 responses to the online questionnaire were received. There were also an unprecedented number of position papers. We received over 700 such papers from national governments, from European-level associations, from businesses, from universities, and from regional and local organisations. Replies came from all countries of the European Union and beyond. I believe that this has shown the great interest that Europe attaches to research and innovation as policies for our future growth.
So let me thank you once again for the insight and the impetus that this House has given to the FP7 interim evaluation.
Madam President, I should like to thank the Presidency of Parliament for having allowed this debate to take place, as it was not on the agenda initially. It is very helpful for all the political groups to be able to debate this important issue.
I should also like to say how grateful we are to you, Commissioner. I speak on behalf of all those who hold you in high esteem. You even have the support of the Irish members of the Group of the European People's Party (Christian Democrats). As you can see, on these issues, anyway, anything can happen. Thank you for what you are doing. We are really counting on you when it comes to simplification and to the important messages we are sending you, Commissioner.
I should like to thank the rapporteurs from all the political groups, my fellow Members who tabled numerous amendments, and the contributors to this report - and may I say a special thank you to those from the PPE Group.
Thank you for discussing the issue of simplification; we have taken note of your comments. The words 'industrial competitiveness' raise expectations. We must make the link between research and trade - that is, between research and innovation - via the European patent. Research must be transformed into growth. As Mr Reul said, we must, of course, encourage excellence. We must become the best in the world, and it is excellence that will get us there. As I said before, however, we do not know who the Nobel prizewinners will be in five or ten years' time. Therefore, we need to strike a balance between excellence and distribution across the EU. Just as in sport, where we win with the world's best players, we need to have the world's best researchers. Excellence is the key word.
Lastly, we have proposed to double the amount of funding, but not at the expense of agriculture or of the Structural Funds. The aim is better coordination with the Member States. The Heads of State or Government have told us that they will not be increasing the amount of public sector contributions. Instead, we must improve the coordination of European funds, national funds and regional funds - some of which, incidentally, come from European funds - for the sake of consistency and good policy making.
My final point, Madam President, is this: I had proposed - the proposal was not taken up, but this is a subject that we shall have to address on a political level - that we adopt a European research plan for the defence industry. The time has come for the European Union and the Member States, under Article 45 of the Treaty on European Union, to consider a major research programme in the field of defence equipment and, of course, dual use equipment.
The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
The Seventh Framework Programme for research and technological development (FP7) is the world's most significant research support programme, which plays a key role in maintaining the competitiveness of Europe and the implementation of the Europe 2020 strategy. FP7 demonstrates a significant added value in the field of European research and innovation. However, the mid-term review revealed several areas that need to be developed. In my opinion, two aspects are crucial for the future success of FP7. The first and most urgent task would be the simplification of bureaucratic burdens. The overly complex administration is costly and provides a disincentive for SMEs to participate in FP7. Elimination of parallel structures, quicker transfer of funds, and harmonisation of FP7 with national priorities can all contribute to making the largest possible number of actors interested in research and innovation activities. Secondly, I would like to emphasise the importance of an excellence-based approach, since the financial resources of FP7 can most effectively be used if the selection of research projects to be supported is based on excellence. However, the mid-term review revealed that certain countries are under-represented in respect of the transfer of funds. The main reason behind this is that these Member States do not have a research background infrastructure that would make it possible for them to meet the excellence-based criteria. Thus, the synergies between FP7 and the Structural and Cohesion Funds need to be revised, which, in turn, could promote the development of infrastructures which are lagging behind. In this way, we can provide a level playing field for all Member States where excellence-based assessment is concerned.
The Seventh Framework Programme for research, technological development and demonstration activities is an important instrument for achieving the Europe 2020 strategy targets. Europe's leading role in technological innovation and the Union's future competitiveness are also very dependent on scientific research. In this regard, what is required is greater focus on support for the programme, a stronger connection with business requirements and better coordination with the EU's other financial instruments and with the Structural Funds.
Important factors contributing to the programme's success also include providing access to information about the potential opportunities it offers to the widest number of stakeholders possible and simplifying the application procedures, which are excessively complicated at the moment. I want to reiterate the need to promote widely the results of successfully completed projects so that more companies can access and, where possible, use them.
Science does not exist as an end in itself. It should provide benefits for the economy and society. Links between individual programmes need to be strengthened to ensure consistency when carrying out scientific and demonstration projects, as well as marketing testing and market replication projects. This will enable us to achieve greater efficiency and higher European added value from FP7 funding.
An abiding problem in all reports on innovation is the lack of a clear and specific framework for R&D investment from EU funds. This problem is apparent yet again in the Audy report and, what is more, it involves yet another unresolved issue, namely, the imbalance in EU funding. The author barely mentions the lack of equality in absorption of funding between Western Europe and the new EU Member States. The poor state of funding can be seen, inter alia, in the take-up of the risk-sharing finance facility (RSFF). Projects cofinanced under the facility have been implemented in only 18 out of 27 Member States. Additionally, its greatest beneficiaries are applicants from the so-called old EU Member States: Germany (23.1% of all those awarded funding), Spain (19.1%), the United Kingdom (9.9%) and the Netherlands (8.3%). Today, around one third of research is funded under the facility. It seems to me that it should be proportionally increased so that the entrepreneur's own contribution should not exceed 10 to 15% of the required amount (currently, the amount required is 15 to 25% of the amount allocated for research). We should remember that one of the EU's main tasks is to eliminate social and geographical imbalances through the distribution of benefits deriving from innovation throughout the EU. We will not be able to achieve this goal if we neglect the new EU Member States in financial terms, thus supporting a further one-sided 'brain drain'.
I welcome the emerging trend for increased funding for scientific research in the European Union. At the same time, I believe that it is essential to combine our forces and expenditure in this area. Reforms should be implemented at national level as soon as possible to enable the creation of centres that cooperate well and to avoid duplication of work on the same projects. This would also contribute to an improved use of funds. The European Union must remember the significance of research in terms of providing a competitive edge in today's global world. In particular, Member States should reform the way they carry out research on security, one of the key areas mentioned in the report, to ensure that it is optimised during times of financial crisis.
The attractive nature of the Seventh Framework Programme for research has not been fully demonstrated in the industrial sector. In addition to the need for new funding, better coordination is also required between the European Union, Member States and regions on research, development and innovation (RDI).
Firstly, the link between the Cohesion Funds and the Framework Programme for research must be improved. I must stress the importance of the cohesion policy as it has become a major source of support in Europe for research and innovation.
Secondly, research and innovation policies must be tailored to the market's specific needs. The demand for innovative technologies on the EU market must be identified in order to sell the results of innovation. I think that suitable financial instruments should be available to support the successful introduction of innovative technologies on the EU market.
Last but not least, I should mention that in the EU, there is an extreme imbalance in terms of financial allocation, with the results indicating that the old Member States absorb the majority of the financial resources. This situation runs counter to the territorial cohesion objective whereby Member States are developed in a balanced manner from a geographical perspective, which is an objective stipulated in the Treaty of Lisbon.
I welcome the proposal to ensure that research supported under the Seventh Framework Programme is aimed at finding solutions to the EU's problems in the areas set out in the Cooperation chapter of the Seventh Framework Programme. This primarily involves health care, including clinical and preventive research and medical technologies. Cancer is the second most common cause of death in Europe, and due to the fact that the population is ageing, it is expected that one man in three and one woman in four will have direct experience of this disease by the age of 75. Cancer research is on the brink of a number of breakthroughs, especially with regard to more accurate and less expensive methods, and also methods that are less distressing for patients, in relation to both preventative check-ups and actual treatments. Funding cancer research can save people's lives and cut treatment costs. I applaud the political will in support of funding that has already been earmarked for cancer research under the programme. This funding must not be reduced in the EU's current economic situation; on the contrary, we must provide more. I would like to emphasise that if we can join forces to accomplish ambitious projects such as abolishing state borders or constructing space stations, we should be able to find a way to turn cancer into a disease that no one need fear. In order to do so, we need support for, and coordination of, research into treatment methods and prevention. The fight against cancer is a European issue which should be a priority for us, from the funding under the Seventh Framework Programme to the umbrella agency at European level.